DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment, filed 12/24/2020, with respect to the objection of claim 14 has been fully considered and is persuasive.  The objection of claim 14 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 2, 4-7, 9-14, and 16 rejected under 35 U.S.C. 103 have been considered but are moot because a new ground of rejection has been applied and does not rely on the prior rejection of record challenged in the argument. Applicant’s arguments and amendments filed 12/24/2020 regarding independent claims 1 and 16 are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Objections
Claims 1, 16,17, 19, and 23 are objected to because of the following informalities: Claims  1, 16,17, 19, and 23 recite the term Dyneerna. However, it is believed Applicant intended to recite the term Dyneema. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 does not contain a period “.” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 10, 12-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2009/0139015 A1 to Meyer (hereinafter “Meyer”).
For claim 1, Meyer discloses a pair of pants specifically adapted for an individual performing an activity comprising:  
a torso region including front and back portions (see annotated fig. 2 below);

    PNG
    media_image1.png
    846
    713
    media_image1.png
    Greyscale

a pair of legs extending from the torso region, each leg having front, back, inner and outer portions (see front, back, inner and outer portions of legs in fig. 2 above); and 
a crotch region connecting the front and back portion of the torso region, wherein the crotch region replaces a crotch seam connecting the front and back portion of the torso region and an upper leg seam inside the crotch region (see annotated fig. 2 above); and 
wherein a first material is used to form a main body section of the pants which includes the torso region and the front, back and outer portions of each leg (main pant body 210 is formed at least in part from an abrasion resistant material, para 0011) and wherein a second material is used to form an inner panel that provides the crotch region and inner portion of each leg (the inner part body 230 is formed from an elastic material, para 0011); and 
wherein the first and second materials are different (abrasion resistant material vs. elastic material, paras 0011-0013) and 
the first material is selected from the group consisting of Denim, Coolmax Denim, Dyneerna Denim, Nylon, Ripstop, Neoprene, Polyester, Canvas, Twill or Cotton Duck (see para 0013) 
and the second material is selected based on an activity to be performed by the individual and is made from a blend of materials which includes one of Coolmax Denim, Dyneerna Denim, Nylon, Ripstop, Neoprene, Polyester, Canvas, Twill or Cotton Duck (paras 0012-0013).  

For claim 2, Meyer does disclose the pants as recited in claim 1, wherein the first material is formed from a blend of materials (a particular material used for main and/or inner pant bodies 210, 230 can be a blend, and/or can include one or more layers of similar or different material; para 0012).	
	For claim 7, Meyer does disclose the pants as recited in claim 1, wherein the first material is abrasion resistant (paras 0011-0013) and the second material is an elastic material for comfort (paras 0011-0013). 
	
For claim 9, Meyer does disclose the pants as recited in claim 1, wherein the main body section and inner panel are joined together to form a pant devoid of a seam located in an inseam region of the pant (an inner pant body 230 is disposed in the opening and affixed to the main pant body 210, notably, the resultant opening formed form edges 220 can have uniform or non-uniform width, also see paras 0009-0011).  

For claim 10, Meyer does disclose the pants as recited in claim 1, wherein the first material and second material are the same color (wherein the first material and second material are the same color to provide a visually appealing appearance; para 0014 of Meyer). 

For claim 12, Meyer does disclose the pants as recited in claim 1, wherein the first material provides at least one performance characteristic that is selected from the group consisting of abrasion resistance, moisture wicking, breathability, quick drying, heat retention and improved comfort (abrasion resistant, paras 0011 and 0013).  

For claim 13, Meyer does disclose the pants as recited in claim 1, wherein the second material provides at least one performance characteristic that is selected from the group consisting of abrasion resistance, moisture wicking, breathability, quick drying, heat retention and improved comfort (comfort, paras 0011 and 0013). 

	For claim 16, Meyer discloses a pair of pants specifically adapted for an individual performing an activity comprising: 
a main body (210) portion formed from a first material including: 
a torso region including front and back portions (see annotated fig. 2 below); and 

    PNG
    media_image1.png
    846
    713
    media_image1.png
    Greyscale

a pair of legs extending from the torso region, each leg having front, back, and outer portions (see front, back, inner and outer portions of legs in fig. 2 above); and 
an inner panel (230) comprising formed from a second material including: 
a crotch region without a crotch seam connecting the front and back portion of the torso region (an inner pant body 230 is disposed in the opening and affixed to the main pant body 210, notable, the resultant opening formed form edges 220 can have uniform or non-uniform width, also see paras 0009-0011); and 
the inner portions of the pair of legs without a seam in the inseam region of the pant extending from the crotch region (an inner pant body 230 is disposed in the opening and affixed to the main pant body 210, notable, the resultant opening formed form edges 220 can have uniform or non-uniform width, also see paras 0009-0011), 
wherein the first and second materials are different (abrasion resistant material vs. elastic material, paras 0011-0013) and both are specially adapted for the activity to be performed by the individual to allow a comfortable fit in the crotch and inner legs without restricting the freedom of movement in the crotch and inner legs (para 0011); and 
wherein the first material is selected from the group consisting of Denim, Coolmax Denim, Dyneerna Denim, Nylon, Ripstop, Neoprene, Polyester, Canvas, Twill or Cotton Duck (para 0013) and  the second material is selected based on an activity to be performed by the individual and is made from a blend of materials which includes one of Coolmax Denim, Dyeerna Denim, Nylon, Ripstop, Neoprene, Polyester, Canvas (paras 0012-0013). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
	For claim 4, Meyer does not specifically disclose the pants as recited in claim 1, wherein the activities performed by the individual include: horseback riding, motorcycle riding, sportsman, western, contractor or farm activities.  
However, one of ordinary skill in the art would readily understand the pants of Meyer have the ability to perform the recited activities. As an example, a wearer need only don the pants and attempt the above activities. If interpreted as a functional  limitation, a functional language which defines no structure cannot distinguish over the prior art. In this case, no further structure can reasonably be gleaned from this recitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the activities performed by the individual include: horseback riding, motorcycle riding, sportsman, western, contractor or farm activities because a wearer need only don said pants an attempt a one of the recited activates.

	For claim 5, Meyer does not specifically disclose the pants as recited in claim 1, wherein the inner panel has a width between 2 inches and 4 inches.  
	However, one skilled in the art would readily understand the workable circumference of the human torso, thighs, and legs is objectively limited to a finite length or range. One skilled in the art would further understand the contours and size of the garment depend on the size and body type of the wearer. Meyer discloses the general conditions of the claimed invention except for the express disclosure of  the inner panel has a width between 2 inches and 4 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date wherein Meyer would be modified wherein the inner panel has a width between 2 inches and 4 inches, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 6, Meyer does not specifically disclose the pants as recited in claim 5, wherein the inner panel is 4 inches wide.  
However, one skilled in the art would readily understand the workable circumference of the human torso, thighs, and legs is objectively limited to a finite length or range. One skilled in the art would further understand the contours and size of the garment depend on the size and body type of the wearer. Meyer discloses the general conditions of the claimed invention except for the express disclosure of  the inner panel is 4 inches wide. It would have been obvious to one having ordinary skill in the art before the effective filing date wherein Meyer would be modified wherein the inner panel is 4 inches wide, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claim 11, Meyer does teach the pants as recited in claim 1, wherein the first material and second material are the different colors (according to another exemplary aspect of the present invention, respective colors and textures of utilized materials for main and/or inner pant bodies can be particularly selected to provide a visually appealing appearance, para 0014). Alternatively, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. A Change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.

For claim 14, the modified Hall does not specifically disclose the pants as recited in claim 1, wherein the activity is riding. 
However, one of ordinary skill in the art would readily understand the pants of the Meyer have the ability to perform the recited activity of riding. As an example, a wearer need only don the pants and ride. If interpreted as a functional limitation, a functional language which defines no structure cannot distinguish over the prior art. In this case, no further structure can reasonably be gleaned from this recitation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the activity is riding because a wearer need only don said pants an attempt riding.
The modified Meyer continues to teach the first material is a blend of denim and spandex (an abrasion resistant and elastic material can include any material consistent with the intent on the invention including cotton and spandex and can be blended, para 0013) and the second material is a blend moisture wicking denim and spandex (material selected for main pant body may be elastic in addition to being abrasion resistant and a material selected for inner pant body may also be abrasion resistant in addition to elastic, including Lycra, para 0013, a moisture wicking fiber).  

For claim 18, Meyer continues to teach the pants as recited in claim 4, wherein the first material includes Nylon (para 0012-0013) and the second material is a blend of Nylon and Spandex (para 0012-0013). 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of US Patent Application Publication 2017/0251734 A1 to Hurren et al (hereinafter “Hurren”). 
For claim 17, Meyer does not specifically disclose the pants as recited in claim 1, wherein the first material includes Dyneerna Denim.
However, attention is directed to Hurren teaching an abrasion resistant material for use in the fabrication of protective garments (abstract of Hurren). Specifically, Hurren teaches a composite combination of cotton denim and ultra high molecular weight polyethylene (paras 0087-0088 of Hurren). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Meyer would be further modified wherein the first material includes Dyneerna Denim, for purposes of providing increased abrasion resistance and mitigation of fabric bust and fatigue, as taught by Hurren (para 0087-0088 of Hurren). 
The modified Meyer continues to teach wherein the second material is a blend of Denim and Spandex (para 0012-0013 of Meyer).

For claim 19, Meyer does not specifically disclose the pants as recited in claim 4, wherein the first material includes Dyneerna Denim and the second material is a blend of Dyneerna Denim and Spandex.  
However, Meyer does teach the second material is a blend of a combination of materials, including Spandex (para 0013). Further attention is directed to Hurren teaching an abrasion resistant material for use in the fabrication of protective garments (abstract of Hurren). Specifically, Hurren teaches a composite combination of cotton denim and ultra high molecular weight polyethylene (paras 0087-0088 of Hurren). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Meyer would be further modified wherein the first material includes Dyneerna Denim and the second material is a blend of Dyneerna Denim and Spandex, for purposes of providing increased abrasion resistance and mitigation of fabric bust and fatigue,  as taught by Hurren (para 0087-0088 of Hurren), in both parts of the garment.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of US Patent Application Publication 2016/0207742 A1 to Schlothauer (hereinafter “Schlothauer”) and in further view of US Patent 6,493,880 B1 to Lo (hereinafter “Lo”). 
	For claim 20, Meyer does not specifically disclose the pants as recited in claim 4, wherein the activity is contractor and the first material includes Canvas and the second material is a blend of Twill and Spandex.
	However, attention is directed to Schlothauer providing a solution in the same field of endeavor, providing a durable and abrasion resistant fabric (para 0025). Specifically, Schlothauer teaches a device material may be constructed of any suitably strong, flexible, durable, and abrasion-resistance including canvas (para 0025-0026). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first material includes canvas for purposes of providing a fabric that is strong, flexible, durable, and abrasion-resistance, as taught by Schlothauer. 
	Attention is also directed to Lo providing a solution in the same field of endeavor, providing a stretchable and durable fabric for a worn article of garment (col. 4, line 56 to col. 5, line 12). Specifically Lo teaches examples of fabrics commercially available include a stretchable cotton twill woven from a blend of cotton and spandex (col. 4, line 56 to col. 5, line 12). It would have been obvious to one of ordinary skill in the before the effective filing date wherein the second material is a blend of twill and spandex for purposes of providing a stretchable cotton, as taught by Lo, and further providing durability and abrasion resistance to the garment. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of US Patent Application Publication 2019/0090616 A1 to Price et al (hereinafter “Price”).
For claim 21, Meyer does not specifically disclose  The pants as recited in claim 1, wherein the first material includes Cotton Duck and the second material is a blend of Cotton Duck and Spandex.  
However, attention is directed Price providing a solution in the same field of endeavor, providing stretchable and durable fabric (para 0046). Specifically, Price teaches the fabric materials used for the bag capable of being worn is of a flexible material such as a textile, the textile being a blend of natural and synthetic textiles (e.g., cotton duck or cotton twill with spandex, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first material includes Cotton Duck and the second material is a blend of Cotton Duck and Spandex for purposes of providing a textile material that provides flexibility, as taught by Price, and providing durability and abrasion resistance to the garment. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of US Patent 6,493,880 B1 to Lo (hereinafter “Lo”). 
	For claim 22, Meyer does not specifically disclose the pants as recited in claim 1, wherein the first material includes Twill and the second material is a blend of Canvas and Spandex.
	However, attention is also directed to Lo providing a solution in the same field of endeavor, providing a stretchable and durable fabric for a worn article of garment (col. 4, line 56 to col. 5, line 12). Specifically Lo teaches examples of fabrics commercially available include a stretchable cotton twill woven from a blend of cotton and spandex (col. 4, line 56 to col. 5, line 12). It would have been obvious to one of ordinary skill in the before the effective filing date wherein the first material includes Twill and the second material is a blend of Canvas and Spandex for purposes of providing a stretchable cotton, as taught by Lo, and further providing durability and abrasion resistance to the other parts of garment. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Hurren and in further view of Lo.
	For claim 23, Meyer does not specifically disclose The pants as recited in claim 1, wherein the first material includes Dyneerna Denim and the second material is a blend of Twill and Spandex.
However, attention is directed to Hurren teaching an abrasion resistant material for use in the fabrication of protective garments (abstract of Hurren). Specifically, Hurren teaches a composite combination of cotton denim and ultra high molecular weight polyethylene (paras 0087-0088 of Hurren).
Additional attention is also directed to Lo providing a solution in the same field of endeavor, providing a stretchable and durable fabric for a worn article of garment (col. 4, line 56 to col. 5, line 12). Specifically Lo teaches examples of fabrics commercially available include a stretchable cotton twill woven from a blend of cotton and spandex (col. 4, line 56 to col. 5, line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date wherein wherein the first material includes Dyneerna Denim and the second material is a blend of Twill and Spandex, for purposes of providing increased abrasion resistance and mitigation of fabric bust and fatigue, as taught by Hurren (para 0087-0088 of Hurren) and for purposes of providing a stretchable cotton, as taught by Lo, in the inseam region and further providing durability and abrasion resistance to the other parts of garment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732